Citation Nr: 0726006	
Decision Date: 08/21/07    Archive Date: 08/29/07

DOCKET NO.  04-28 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for left leg disorder.  

2.  Entitlement to service connection for left foot disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from May 1974 to May 1976.  

This appeal arises from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

The issue of service connection for a left foot disorder is 
being remanded and is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.

In his July 2003 notice of disagreement the veteran mentioned 
entitlement to service connection for a right foot disorder.  
The RO has not addressed a claim for service connection for a 
right foot disorder, and the matter is referred to the RO for 
appropriate action.  


FINDINGS OF FACT

1.  The claims folder does not include a current diagnosis of 
any disorder of the left leg.  

2.  Current left foot problems were first shown years after 
service and have not been linked by competent evidence to 
service. 

CONCLUSIONS OF LAW

1.  A disorder of the left leg was not incurred or aggravated 
in service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  

2.  A left foot disorder was not incurred or aggravated in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address VA's duty to notify and assist 
claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).  

By letters dated in April 2003, January 2004, February 2005 
and March 2006, the RO satisfied the notice requirements.  

The RO attempted to obtain the veteran's service medical 
records.  The National Personnel Records Center (NPRC) 
forwarded the veteran's Report of History from his enlistment 
1974 examination, and records from his period of service with 
the National Guard.  The veteran reported that he had only 
been treated at the VA beginning in March 2003 for his 
claimed disorders.  The RO obtained the veteran's VA records 
of treatment.  In August 2003 the veteran informed the RO he 
had no additional evidence.  Although the veteran stated he 
was treated at Fort Polk in 1974, and these records were not 
obtained, it may be assumed these records would show left leg 
and foot treatment.  Since, however, later records were 
obtained and these fail to show any relevant findings with 
respect to the leg, and only recent findings with respect to 
the foot, undertaking the effort to obtain these records 
would serve no purpose.  

Furthermore, it is observed the veteran was not afforded a VA 
examination.  However, review of the current VA records 
obtained revealed no complaints or treatment for any left leg 
disorder, and in the absence of a current diagnosis of any 
left leg disorder there is no reasonable possibility that any 
further development could substantiate the veteran's claim.  
Likewise, since no left foot problems were noted for years 
after service, and most of these are clearly of recent onset, 
there is no reasonable possibility that any further 
development could substantiate this aspect of the veteran's 
claim.  

Under the circumstances, the Board considers VA's notice and 
duty to assist obligations have been met.    

To establish service connection for a claimed disability, the 
facts as shown by evidence must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred during active service or, if preexisting active 
service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131 
(West 2002).  

In August 2004 on his substantive appeal the veteran 
contended he injured his left leg and foot while on active 
duty.  He reported that his left leg and foot was placed in a 
cast for approximately eight weeks while he was in basic 
training at Fort Polk, Louisiana.  He indicated he had 
experienced pain and aching in that leg and foot for many 
years, but did not seek treatment until March 2003.  He went 
to the VA Medical Center in Birmingham because the pain had 
become progressively worse over the years.  He indicated he 
was examined and given inserts for his shoes.  

The only service medical record from the period of the 
veteran's active service from May 1974 to May 1976 is a 
Report of Medical History dated in April 1974.  After his 
separation from the service in May 1976 the veteran evidently 
jointed the National Guard.  A May 1978 Report of Medical 
Examination noted no abnormalities of the lower extremities 
or feet.  Likewise, on his May 1978 Report of Medical History 
the veteran denied any history of foot trouble, leg cramps or 
lameness.  National Guard records dated in 1979 and 1980, 
similarly show no relevant complaints, and VA records dated 
since March 2003 fail to show the presence of any left leg 
disability.  

One requirement for service connection is that the claimed 
disability currently exist.  Degmetich v. Brown, 104 F.3d 
1328 (1997).  A complaint of pain alone, without a diagnosed 
related disorder, does not constitute a disability for which 
service connection may be granted.  Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  In the absence of 
a current diagnosis of a left leg disorder, service 
connection is not warranted, and this aspect of the appeal is 
denied.  

With respect to the left foot, it will be assumed it was 
casted in 1974 during basic training at Ft. Polk as the 
veteran stated.  Nevertheless, the report of an examination 
conducted in 1978 for National Guard purposes showed no 
abnormalities of the feet on clinical evaluation.  Likewise, 
the veteran denied a history of foot trouble or lameness.  
Similarly, National Guard records dated in 1979 and 1980 
likewise fail to show any complaints or treatment of the 
feet.  The next earliest available medical record is dated in 
March 2003, which showed the veteran complaint of left great 
toe pain and pain in the side of his left foot "for about a 
week."  (Emphasis added.)  The veteran was assessed as 
having a probable left foot contusion and an in-grown toe 
nail.  The veteran was seen again in July 2003 for complaints 
of pain on the dorsal aspect of the left foot, which would 
become pronounced when walking a lot.  The veteran also 
mentioned he was on his feet all the time as he worked two 
jobs.  The diagnostic assessment was probable over use 
syndrome compounded by pes planus.  The last relevant record 
is dated in November 2003, when the veteran was seen again 
for an in-grown toe nail.  

Given the foregoing, it is clear that any left foot problem 
as existed in 1974 was of a temporary nature, since later 
records in the 1970's and 1980 failed to show any such 
problem.  Likewise, the earliest record dated since 1980 
shows that the complaint only existed for about a week.  The 
next record linked the veteran's complaints to his recent 
over use, and for the first time mentioned pes planus, and 
the last recorded complaint was attributed to an in-grown toe 
nail, which had not been mentioned 4 months earlier.  

The record thus consists of a 1978 medical evaluation that 
failed to show any foot disorder, and then records dated 25 
years later showing problems beginning only from a week 
before the first visit.  Although the veteran has indicated 
that he experienced pain for many years, it is significant 
that he did not state he experienced this discomfort since 
serving on active duty.  In any case, with the most recent 
records reflecting the onset of his complaints shortly before 
his first visit, and the absence of any recorded complaint in 
the available service medical records from the late 1970's 
and 1980, any contention of complaints since active duty 
would not be credible.  

Therefore, under the circumstances described above, a basis 
upon which to grant service connection for a left foot 
disorder has not been presented.  


ORDER

Service connection for a left leg disorder is denied.  

Service connection for a left foot disorder is denied.  



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


